This appeal is from an order sustaining appellee's motion to dissolve a temporary injunction. The appeal presents the same character of proceedings and the same questions of law as were this day determined by this court in Temple Trust Company v. Powers, 50 S.W.2d 362. The cases were presented on oral argument as one case. However, it may be here stated that in this case the motion to dissolve the injunction was granted, while in the Powers Case the motion to dissolve was overruled. The briefs explain the contrary rulings upon the ground that, while the alleged usurious payments in the Powers Case were more than enough to extinguish the entire loan, they were not so in the instant case; and the trial court was of *Page 364 
the opinion that the Temple Trust Company had the right to maintain suit for the balance due on this loan in Bell county, where the notes and loan contract were payable and enforceable by their terms. Whether this ruling is right or wrong, we need not determine, because the trial court should have dissolved the injunction under the rules of law announced in the Powers Case; and upon the authority of that decision we affirm the judgment in this case.
Affirmed.